DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ball and socket connection of claims 257 and 259 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 256-260 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 256 and 258, the disclosure as originally filed fails to provide support for the second receiver being rotatable about an axis of the connection to position the second receiver at an acute angle relative to the axis of connection.  In the disclosure as originally filed, rotation of the second receiver about an axis of the first 
Regarding claims 257 and 259, the disclosure as originally filed fails to provide support for the first connection and the second receiver to form a ball and socket coupling.  Nowhere in the disclosure as originally filed is a ball and socket coupling between the first connection and the second receiver discussed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 260 recites the limitation "the first lateral direction".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 69, 71-74, 77, 78, 83, 86, 90, 91, 93, 258 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Pub. No. AU 2018330957 A1).
Regarding claims 69, 71-74, 77, 78, 83, 86, 90, and 91, Zhu et al. discloses a bone screw (figures 1-3 and 13-14) comprising: a bone screw shank 6 comprising a shank head 61; a dual-head receiver 1/2 comprising: a first receiver 1 comprising a first base having a cavity 11 therewithin, the cavity 11 configured to securely receive the shank head 61, a first pair of arms extending upwardly from the first base (figure 13), and a first rod channel 4 defined between the first pair of arms (figure 13); a second receiver 2 comprising a second base having a second rod channel 4 defined between a second pair of arms (figure 13); and a connection 3 (figures 2, 13, 14) between the first receiver 1 and the second receiver 2, wherein the connection 3 is integral to the first receiver 1 and moveable relative to the second receiver 2 (figures 1-3, 13, 14; page 6, third paragraph of the translation), wherein the connection 3 is integral to one arm of the first pair of arms and is movable relative to the second pair of arms (figures 1-3).  The first rod channel 4 extends in a first direction, and the second rod channel 4 extends in a second direction substantially parallel to the first direction (figure 13).  The first rod channel 4 extends in a first direction, and the second rod channel 4 extends in a second direction that is tilted by an angle relative to the first direction (figures 1 and 3).  The first 

    PNG
    media_image1.png
    795
    528
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    370
    575
    media_image2.png
    Greyscale

 Regarding claim 93, Zhu et al. discloses a bone screw assembly (figures 16 and 17) comprising: a first bone screw (figures 1-3 and 13-14) comprising: a first bone screw shank 6 comprising a first shank head 61 and a first dual head receiver ½, the dual-head receiver 1/2 comprising: a first receiver 1 comprising a first base having a first cavity 11 therewithin, the first cavity 11 configured to securely receive the first shank head 61, a first pair of arms extending upwardly from the first base (figure 13), and a first rod channel 4 defined between the first pair of arms (figure 13); a second receiver 2 comprising a second base having a second rod channel 4 defined between a second pair of arms (figure 13); and a first connection 3 (figures 2, 13, 14) between the first receiver 1 and the second receiver 2, wherein the first connection 3 is integral to the first receiver 1 and moveable relative to the second receiver 2 (figures 1-3, 13, 14; page 6, third paragraph of the translation), wherein the first connection 3 is integral to one arm of the first pair of arms, wherein the second receiver 2 is movably coupled with the first 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84 and 255 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. AU2018330957 A1) in view of Yacoub et al. (Pub. No. US 2018/0325558 A1).
Regarding claim 84, Zhu et al. discloses the claimed invention, except wherein the second receiver 2 comprises a second tool engagement groove at an outer surface of the second pair of arms at or near a top surface thereof, and wherein a top edge of the connection between the first receiver and the second receiver is distal to the second tool engagement groove.  Zhu et al. discloses that the first receiver comprises a tool engagement groove (figure 14), but does not show a tool engagement groove on the second receiver.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the second receiver to comprise a tool engagement groove at an outer surface of the second pair of arms at or near a top surface thereof, and wherein a top edge of the connection between the first receiver and the second receiver is distal to the second tool engagement groove, as taught by Yacoub et al., in order to make it easier to grasp the dual-headed receiver during placement thereof.
Regarding claim 255, Zhu et al. discloses the claimed invention except wherein
the first and second rod channels are aligned substantially parallel with one another, and are offset in each of two dimensions in a plane defined by the identical level. 
	Yacoub et al. teaches wherein the first and second rod channels are aligned substantially parallel with one another, and are offset in each of two dimensions in a plane defined by the identical level (figure 50) for the purpose of easing the ability of the surgeon to use an instrument on each of the individual receivers by increasing the space between the receivers (paragraph 0143).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the bone screw disclosed by Zhu et al. such .
Claims 257 and 259 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. AU 2018330957 A1) in view of Casey et al. (Pat. No. US 9,517,089 B1).
Regarding claims 257 and 259, Zhu et al. discloses the claimed invention except wherein the first connection and the second receiver form a ball-and-socket coupling.  
Casey et al. teaches wherein a connection and a second receiver form a ball and socket coupling 70 (figure 4) in order to provide a larger range of angulation to the second receiver 16 (figure 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the connection between the connection and the second receiver to form a ball and socket coupling, as taught by Casey et al., in order to provide a greater range of angulation between the two receivers. 
Claim 260 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. AU2018330957 A1) in view of Harvey et al. (Pub. No. US 2010/0145394 A1).
Regarding claim 260, Zhu et al. discloses the claimed invention, including a load ring 8 configured to be top loaded into the first receiver subsequent to the insertion of the shank head (figure 13), but fails to disclose wherein the load ring comprises: a pair 
Harvey et al. teaches a load ring 28 (figure 6), wherein the load ring 28 comprises: a pair of legs 57 connected by two concave surfaces 51 at a proximal side of the load ring, Serial No. 16/880,8189a plurality of fingers 69a, 69b at a distal end of the load ring, the plurality of fingers 69a, 69b configured to impart a frictional fit on the shank head 33 (figures 7A-7B), and a distal recess 49 at the distal end of the load ring, the distal recess 49 aligned with a recess 82 of the base of the receiver (figure 7B) when the load ring 28 is in a secured position, wherein the distal recess 49 is configured to aid angulation of the bone screw shank in the first lateral direction (figure 7B; paragraph 0074), wherein the plurality of fingers 69a, 69b span at least partially annularly around the distal end of the load ring (figure 6), wherein the distal recess 49 defines a gap between sections of the plurality of fingers 69a, 69b along the distal end of the load ring, wherein a set of slots 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the load ring and receiver disclosed by Zhu et al. to comprise: a pair of legs connected by two concave surfaces at a proximal side of the load ring, Serial No. 16/880,8189a plurality of fingers at a distal end of the load ring, the plurality of fingers configured to impart a frictional fit on the shank head, and a distal recess at the distal end of the load ring, the distal recess aligned with a recess of the base of the receiver when the load ring is in a secured position, wherein the distal recess is configured to aid angulation of the bone screw shank in the first lateral direction, wherein the plurality of fingers span at least partially annularly around the distal end of the load ring, wherein the distal recess defines a gap between sections of the plurality of fingers along the distal end of the load ring, wherein a set of slots separate adjacent fingers in the plurality of fingers, each of the set of slots having a length as measured proximally from the distal end of the load ring, and wherein each of the slots that is adjacent to the distal recess is shorter than at least one of a remainder of the set of slots, as taught by Harvey et al., in order to limit the pivoting of the bone anchor to a single plane (sagittal), .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 73 be found allowable, claim 91 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 69, 70, 71, 72, 73, 74, 76, 77, 78, 79, 84, 85, 90, 91, 92, 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 23, 44, 45, 25, 26, 27, 28, 31, 33, 39, 44, 42, 46respectively, of copending Application No. 16880760 in view of Liu et al. (Pub. NO. AU2018330957A1). 
The claims recite the same invention as the claims of the copending application, except wherein the first connection is integral to one of the first or second receivers and moveable relative to the other one of the first or second receivers.
Zhu et al. teaches wherein the first connection is integral to one of the first 1 or second 2 receivers and moveable relative to the other one of the first or second receivers (figure 13) for the purpose of accommodating a patient’s anatomy without having to bend the rods as much (paragraph 0008).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the claims to require that the connection is integral to one of the first or second receivers and moveable relative to the other one of the first or second receivers, as taught by Zhu et al., in order to accommodate a patient’s anatomy without having to bend the rods as much.

This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to all of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773